Citation Nr: 0730308	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for liver disease has been received.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
(Agent Orange) exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of all extremities, to include as due to herbicide 
(Agent Orange) exposure.

4.  Entitlement to service connection for chronic 
pancreatitis (claimed as pancreatic and spleen failure), to 
include as due to depleted uranium exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from two separate rating decisions.  In a March 2004 
rating decision, the RO denied service connection for uranium 
exposure and Agent Orange exposure.  The veteran filed a 
notice of disagreement (NOD) in December 2004 and argued that 
service connection was warranted for peripheral neuropathy of 
all extremities secondary to Agent Orange exposure and for 
pancreatic and spleen failure secondary to depleted uranium 
exposure.  In April 2005, the RO issued a statement of the 
case (SOC) in regards to the issues noted in the veteran's 
NOD.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2005.

In a July 2005 rating decision, the RO, inter alia, denied 
service connection for COPD, to include as due to Agent 
Orange and declined to reopen the veteran's claim for service 
connection for liver disease.  The veteran filed a NOD in 
September 2005, and the RO issued a SOC in December 2005.  
The veteran filed a substantive appeal (via a VA Form 9) in 
February 2006.

In January 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The Board's decision on the claims for service connection for 
COPD, peripheral neuropathy, and chronic pancreatitis is set 
forth below.  The petition to reopen the claim for service 
connection for liver disease is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  There is no evidence that the veteran served in Vietnam 
or was otherwise exposed to Agent Orange.

3.  Although the veteran has been diagnosed with peripheral 
neuropathy, peripheral neuropathy manifested more than one 
year after the veteran's discharge from service is not 
medically shown to be related to service.

4.  The veteran's diagnosed COPD is not among the 
disabilities recognized by VA as associated with Agent Orange 
exposure.

5.  COPD was first diagnosed many years after discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between the COPD diagnosed post-service 
and service.

6.  Chronic pancreatitis was first diagnosed many years after 
discharge from service, and there is no competent evidence or 
opinion of a medical relationship between chronic 
pancreatitis and service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include 
as due to herbicide (Agent Orange) exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 
(2007).

2.  The criteria for service connection for peripheral 
neuropathy, to include as due to herbicide (Agent Orange) 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.313 (2007).

3.  The criteria for service connection for chronic 
pancreatitis (claimed as pancreatic and spleen failure), to 
include as due to depleted uranium exposure, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
that the veteran submit any evidence in his possession that 
pertained to the claims.  Moreover, a March 2006 RO letter 
informed the appellant how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After the veteran was afforded 
opportunity to respond to each notice, the December 2006 
supplemental SOCs (SSOCs) reflect readjudication of the 
claims after issuance of the April 2005 and March 2006 
letters.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, 
outpatient treatment records from the VA Medical Center 
(VAMC) in Phoenix, Arizona, and reports of VA examination.  
Also of record and considered in connection with the claims 
decided is the transcript of the veteran's January 2007 Board 
hearing, and various written statements submitted by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  COPD and Peripheral Neuropathy

In this appeal, the veteran has asserted that his COPD and 
peripheral neuropathy are due to Agent Orange exposure during 
his military service.

If a veteran was exposed to an herbicide agent during 
service, the following diseases are presumed service-
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. § 3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue carcinomas.  38 C.F.R. § 
3.309(e) (2007).  

Note 2 of 38 C.F.R. § 3.309(e) (2007) defines "acute and 
subacute peripheral neuropathy" as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.307(a)(6)(ii) (2007) provides that 
acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during service in order for that disease to 
be presumptively service connected.  

An herbicide is defined to include Agent Orange, and there is 
a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam War.  See 38 C.F.R. §§ 
3.307(a)(6)(i), (iii) (2007).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the conditions listed in 38 
C.F.R. § 3.309(e) (2007).

Considering the evidence of record in light of the above-
mentioned legal criteria, the Board finds that service 
connection for the veteran's COPD and peripheral neuropathy, 
both to include as due to Agent Orange exposure, is not 
warranted.

The veteran testified during his January 2007 Board hearing 
that he was exposed to Agent Orange on four separate 
occasions, which all occurred in 1970.  The first occasion 
was at the Eglin Air Force Base where they conducted the 
original tests on Agent Orange.  He stated that he was with 
air rescue and they practiced in the "gray" field where the 
Agent Orange was tested.  The second time that he was exposed 
was in the Philippines where he did training with the air 
rescue squadron and went through Pacific Jungle Survival 
School.  He stated that the maintenance hangar that was next 
to him was for the C-123's, which included Agent Orange.  He 
further stated that they would send those planes out to the 
Philippines for heavy maintenance and the planes were leaking 
Agent Orange.  The third time he was exposed occurred when he 
went to Vietnam and was actually performing rescues.  The 
fourth exposure occurred about a month or so later when he 
went to Korea and he was in the same gray fields that he 
experienced at the Eglin Air Force Base.  While he was in 
Korea, he visited the Oshone Air Base near the demilitarized 
zone (DMZ).

Although the veteran asserts that he was exposed to Agent 
Orange while he was in service, and his Form DD-215 notes 
that he had service in Korea, a February 2005 response from 
the National Personnel Records Center (NPRC) states that 
there was no record of the veteran's exposure to herbicides 
during his service.  Therefore, the veteran is not shown to 
have been exposed to Agent Orange during his period of 
service.

In any event, the Board points out that, even if the veteran 
has actual or presumed Agent Orange exposure, the record 
still would not support a grant of presumptive service 
connection on this basis.  Although the veteran has a current 
diagnosis of COPD, COPD is not among the disabilities 
recognized by VA (and listed in section 3.309(e)) as 
etiologically related to herbicide exposure.  Likewise, the 
veteran has been diagnosed with peripheral neuropathy (in 
February 2002); however, there is no medical diagnosis of 
acute or subacute peripheral neuropathy within the time 
period indicated in the regulations (within a year after the 
last exposure to Agent Orange).  

While the presumptions are not intended to preclude a veteran 
from establishing service connection on any other basis (see, 
e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
and Brock v. Brown, 10 Vet. App. 155, 162-64 (1997)), here, 
the record presents no other basis for a grant of service 
connection for either COPD or peripheral neuropathy. 

As indicated above, neither disability was shown in service.  
Moreover, a May 2001 VA treatment record reflects the first 
post-service diagnosis of COPD (approximately 24 years after 
discharge), and, as indicted above, a February 2002 VA 
treatment record reflects the first post-service diagnosis of 
peripheral neuropathy (approximately 25 years after 
discharge).  The Board also points out passage of many years 
between discharge from active service and the medical 
documentation of a claim disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

Furthermore, there is no medical evidence or opinion to even 
suggest a medical relationship between either disability and 
service.  In fact, as regards the veteran's peripheral 
neuropathy, the medical evidence points to another etiology-
a September 2002 VA examiner diagnosed alcohol and tobacco 
use, and noted that problems related to the alcoholism 
included peripheral neuropathy.  Signficantly, neither the 
veteran nor his representative has identified or even alluded 
to the existence of any such evidence or opinion that, in 
fact, relates either COPD or his peripheral neuropathy to 
service.  

B.  Chronic Pancreatitis

The veteran claims that he was exposed to depleted uranium 
while in service, which caused his chronic pancreatitis.  
However, considering the evidence of record in light of the 
criteria for service connection, the Board finds that service 
connection for chronic pancreatitis (claimed as pancreatic 
and spleen failure) is not warranted.  

A service medical record shows that the veteran was exposed 
to ionizing radiation from January 9, 1970, to January 1, 
1971, at the Kirtland Air Force Base in New Mexico.  
[Parenthetically, the Board notes that during his February 
2007 Board hearing, the veteran asserted that his exposure to 
depleted uranium was not the same as exposure to radiation.]

The veteran's Form DD-214 indicates that his military 
occupational specialty (MOS) was nuclear, research officer.  
A service personnel record covering the period from June 1970 
to April 1971 states that the veteran's duties as a nuclear 
research officer, power and prop, were to conduct 
experimental investigations in the area of thermonuclear 
plasma devices.  The veteran applied this information to the 
design of nuclear weapon effects simulators.  He also 
modified and directed operation of the pulsed power devices 
required for plasma research.  He developed, tested, and 
operated diagnostic devices.  He also evaluated performance 
of simulation devices for assessing the survivability or 
vulnerability of Air Force systems and subsystems.

The service medical records are devoid of any complaint, 
finding, or diagnosis of chronic pancreatitis.

Post-service, a March 1997 VA upper gastrointestinal series 
revealed calcifications in the pancreas, most likely 
secondary to chronic pancreatitis.  This is the first post-
service evidence of a diagnosis of chronic pancreatitis.  A 
September 1999 VA treatment record also indicates a diagnosis 
of chronic pancreatitis.

According to the veteran's service personnel records, the 
veteran was engaged in testing of materials that dealt with 
nuclear weapons.  Although uranium was not noted in his 
service personnel records as an agent that the veteran was 
exposed to during service, the Board finds that the veteran's 
MOS and his duties as a nuclear research officer create the 
possibility that he was exposed to a chemical agent during 
his service.  In addition, the Board finds that the veteran 
has a current disability of chronic pancreatitis.

However, although the veteran has a current disability and 
was possibly exposed to a chemical agent during service, 
there is no competent medical evidence or opinion even 
suggesting a relationship between the veteran's current 
chronic pancreatitis and his service.  In fact, the only 
medical evidence that addresses the etiology of the veteran's 
chronic pancreatitis tends to point to another etiology for 
the condition-the September 2002 VA examiner noted in the 
veteran's history that problems related to the veteran's 
alcoholism included recurrent pancreatitis.  In addition, 
when rendering his diagnosis, the examiner stated that the 
alcohol abuse was complicated by a history of pancreatitis.  
Collectively, these comments tend to weigh against a finding 
that the veteran's chronic pancreatitis is related to his 
service.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any evidence or opinion that, in fact, 
supports the claim.  

C.  All Disabilities

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's assertions, 
including those advanced during his January 2007 Board 
hearing, as well as various assertions advanced by his 
representative, on his behalf.  While the Board does not 
doubt the sincerity of the veteran's beliefs that his 
disabilities are related to service, the Board points out 
that matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For this reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of any of the 
claims.

For all the foregoing reasons, the claims for service 
connection for COPD and peripheral neuropathy, to include as 
due to herbicide (Agent Orange) exposure, and the claim for 
service connection for chronic pancreatitis (claimed as 
pancreatic and spleen failure), to include as due to depleted 
uranium exposure, must be denied.  In reaching each 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as no competent, probative evidence 
supports any of the claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for COPD, to include as due to herbicide 
(Agent Orange) exposure, is denied.

Service connection for peripheral neuropathy of all 
extremities, to include as due to herbicide (Agent Orange) 
exposure, is denied.

Service connection for chronic pancreatitis (claimed as 
pancreatic and spleen failure), to include as due to depleted 
uranium exposure, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the petition to reopen the claim for service 
connection for liver disease is warranted.

Regarding the application of the VCAA to the appellant's 
petition, the Board finds that all notification action needed 
to render a fair decision on this claim has not been 
accomplished.  In this regard, while the appellant was 
provided notice of the need to submit new and material 
evidence, and while he was provided notice of the appropriate 
legal definition of new and material evidence, a generic 
notice of this type is not sufficient, according to the 
recent decision in Kent v. Nicholson, 20 Vet. App 1 (2006).  
Rather, the record must show that the appellant was provided 
pertinent notice under 38 U.S.C.A. § 5103 which describes, 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  Kent, 
20 Vet. App at 10.  

In this case, while the RO attempted to provide notice to the 
veteran in an April 2005 letter as to the reason for the 
previous denial, the RO did not give the correct reason for 
the denial.  Review of the October 2002 RO rating decision 
reveals that the RO denied the veteran's claim for service 
connection for liver disease because there was no evidence 
linking liver disease to service.

Hence, due process of law requires a remand of the petition 
to reopen for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
also invite the appellant to submit all pertinent evidence in 
his possession (of which he was not previously notified).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claim 
remaining on appeal-the petition to 
reopen the claim for service connection 
for the liver disease.

The RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate the claim.  As regards 
the claim to reopen, the letter should 
explain what is needed to reopen the 
claim (in terms that specify the 
basis(es) for the prior denial), as well 
as what is needed to substantiate the 
underlying claim for service connection 
on the merits, pursuant to the Kent 
decision (cited to above).

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter must also clearly explain 
to the veteran that he has a full one-
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

4.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
petition to reopen the claim for 
service connection for liver disease in 
light of all pertinent evidence and 
legal authority.

5.  If the benefit sought appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


